Prospectus Supplement dated November 16, 2010 Filed Pursuant to Rule 424(b)(3) File No. 333-167792 SOLIGENIX, INC. This prospectus supplement supplements: ▪ the prospectus dated July 13, 2010 relating to the offer and sale by the selling stockholders identified in the prospectus of up to 31,458,638 shares of our common stock. This prospectus supplement contains the Form 10-Q that we filed with the Securities and Exchange Commission on November 12, 2010. This prospectus supplement should be read in conjunction with, and may not be utilized without, the relevant Prospectus, which is to be delivered with this prospectus supplement. This prospectus supplement is qualified by reference to the relevant Prospectus except to the extent that the information in this prospectus supplement updates and supersedes the information contained in such Prospectus, including any supplements or amendments thereto. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-16929 SOLIGENIX, INC. (Exact name of registrant as specified in its charter) DELAWARE 41-1505029 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 29 EMMONS DRIVE, SUITE C-10 PRINCETON, NJ (Address of principal executive offices) (Zip Code) (609) 538-8200 (Issuer’s telephone number, including area code) Indicate by check whether the registrant(1) filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web Site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer” and “large accelerated filer” in Rule 112b-2 of the Exchange Act (Check one). Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No x As of November 11, 2010, 215,892,360 shares of the registrant's common stock (par value, $.001 per share) were outstanding. SOLIGENIX, INC. Index Item Description Page Part I FINANCIAL INFORMATION 1. Consolidated Financial Statements 3 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 3. Quantitative and Qualitative Disclosures About Market Risk 30 4. Controls and Procedures 30 Part II OTHER INFORMATION 6. Exhibits 31 PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Soligenix, Inc. Consolidated Balance Sheets September 30, 2010 December 31, 2009 (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Grants receivable Inventory, net - Prepaid expenses Total current assets Office furniture and equipment, net Intangible assets, net Total assets $ $ Liabilities and shareholders’ equity Current liabilities: Accounts payable $ $ Accrued compensation Total current liabilities Commitments and contingencies Shareholders’ equity: Preferred stock; 5,000,000 shares authorized;none issued or outstanding - - Common stock, $.001 par value;400,000,000 sharesauthorized; 215,892,360 shares and 185,655,720 sharesissued and outstanding in 2010 and 2009, respectively Additional paid-in capital Accumulated deficit (113,799,492 ) (108,352,200 ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Soligenix, Inc. Consolidated Statements of Operations For the Three and Nine Months Ended September 30, 2010 and 2009 (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues, principally from grants $ Cost of revenues ( 779,396 ) (584,329 ) (1,402,262 ) (1,255,503 ) Gross profit Operating expenses: Research and development General and administrative Stock-based compensation – research and development Stock-based compensation – general and administrative Total operating expenses Loss from operations (1,738,515 ) (1,660,988 ) (5,455,412 ) (5,608,594 ) Other income: Interest income, net Net loss $ ) $ ) $ ) $ ) Basic anddiluted net loss per share $ ) $ ) $ ) $
